        Case: 1:21-cv-00916-CAB Doc #: 1 Filed: 05/03/21 1 of 7. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION AT CLEVELAND

 JOSE LOPEZ                                            Case No.
 12540 Edgewater Drive
 Apartment 1603                                        COMPLAINT FOR DAMAGES
 Lakewood, OH 44107
                                                       JURY DEMAND ENDORSED
        Plaintiff,                                     HEREIN

        v.

 RESURGENT CAPITAL SERVICES L.P.
 c/o Corporation Service Company, Registered
 Agent
 50 West Broad Street, Suite 1330
 Columbus, OH 43215

       Defendant(s)


       Plaintiff Jose Lopez (“Plaintiff”), through Counsel, and for his Complaint against

Defendant Resurgent Capital Services, L.P. (“Defendant”), hereby states the following:

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Jose Lopez (“Plaintiff” or “Lopez”) is a natural person who resides in

Lakewood, Ohio.

       2.      Defendant Resurgent Capital Services, L.P (“Defendant” or “RCS”) is a foreign

limited partnership incorporated under the laws of the State of Delaware that maintains its principal

place of business in Greenville, South Carolina.

       3.      Jurisdiction is proper under 28 U.S.C. § 1331 as this action arises out of violations

of the Fair Debt Collection Procedures Act (“FDCPA”) 15 U.S.C. § 1692k(d).

       4.      This Court has supplemental jurisdiction to hear any and all state law claims that

are plead herein or that may subsequently arise pursuant to 28 U.S.C. § 1367.
        Case: 1:21-cv-00916-CAB Doc #: 1 Filed: 05/03/21 2 of 7. PageID #: 2




       5.      Venue lies in this District pursuant to 28 U.S.C. § 1391(b), as Lopez resides in this

District and all of the causes of action described herein occurred in this District.

                                         INTRODUCTION

       6.      Lopez is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3); and a person

affected by a violation of the FDCPA, and other violations, with standing to bring this claim

primarily under 15 U.S.C. § 1692.

       7.      RCS is a debt collector as that term is defined by 15 U.S.C. 1692a(6) based upon

the actions described herein, supra, as well as based on the debt collection notice sent to Lopez.

See Exhibit 1 - Dunning Notice

       8.      RCS is a company that uses the mail, telephone and/or facsimile in a business the

principal purpose of which is the collection of debts, or that regularly collects or attempts to collect

debts alleged to be due another.

       9.      Lopez’s transactions with each Defendant are a “debt” as that term is defined by

the FDCPA as the underlying debt sought to be collected was a consumer credit card, the primary

purpose of which was for personal, family, or household use.

       10.     The FDCPA seeks to protect consumers through limiting the actions of third-party

debt collectors who attempt to collect a debt on behalf of another person or entity. The FDCPA

accomplishes this in various ways including by preventing third party debt collectors from

harassing consumers with deceptive, false, and unconscionable debt collection notices.

       11.     Lopez brings this action against Defendant RCS for sending deceptive debt

collection notices in violation of the FDCPA.
        Case: 1:21-cv-00916-CAB Doc #: 1 Filed: 05/03/21 3 of 7. PageID #: 3




       12.     Lopez has a private right of action under the FDCPA pursuant to 15 U.S.C. §

1692k(d) for the claimed breaches and such action provides for remedies including actual

damages, costs, statutory damages, and attorneys’ fees.

                                    BACKGROUND FACTS

       13.     Sometime prior to 2008 Lopez incurred a debt with the HSBC Bank USA, N.A

(“HSBC”).

       14.     On September 5, 2008 HSBC initiated a Complaint for Money against Lopez

captioned Sherman Originator III LLC v. Jose Lopez, Lakewood Municipal Court Case No.

2008CVF02545 asserting that Lopez owed HSBC $7,614.63 at 5% interest per annum. (the “State

Court Litigation”)

       15.     On February 11, 2009 even though HSBC failed to properly serve Lopez HSBC

obtained a default judgment against Lopez in the State Court Litigation.

       16.     On January 11, 2012 Successor-in-interest of the debt Sherman Originator III, LLC

was substituted as Plaintiff in the State Court Litigation.

       17.     On March 13, 2017 Successor-in-interest of the debt LVNV Funding, LLC

(“LVNV”) was substituted as Plaintiff in the State Court Litigation.

       18.     On September 4, 2020 Lopez, through Counsel, filed a Common Law Motion to

Vacate Default Judgment in the State Court Litigation seeking to vacate the judgment because the

original plaintiff failed to properly serve the Defendant and jurisdictional concerns of the

Complaint.

       19.     Following the filing of the Motion to Vacate Lopez, through Counsel, and LVNV,

through Counsel, had arms-length negotiations to try and resolve their differences. The end result

was that the plaintiff agreed to voluntarily dismiss the complaint against Mr. Lopez with prejudice.
        Case: 1:21-cv-00916-CAB Doc #: 1 Filed: 05/03/21 4 of 7. PageID #: 4




The Parties entered a Joint Stipulated Agreement and Notice of Dismissal with Prejudice filed on

January 14, 2021 in the State Court Litigation. The Court issued its Judgment Entry dismissing

LVNV’s case regarding the debt with prejudice on January 14, 2021. See Exhibit 2.

        20.     On January 22, 2021 Resurgent, purportedly on behalf of LVNV, began sending

dunning notices to Lopez. See Exhibit 1.

        21.     Lopez was shocked when he received Exhibit 1 given his agreed upon payments to

LVNV and dismissal of the State Court litigation less than ten days prior. Lopez has suffered

actual harm as a result of RCS’s notices after satisfying the debt in question. These actions have

caused undue stress, confusion, frustration and worry for Lopez.

         COUNT ONE: VIOLATIONS OF THE FDCPA, 15 U.S.C. §§ 1692, et seq,

        22.     Plaintiff restates all allegations contained in Paragraphs 1 through 21 in their

entirety, as if fully rewritten herein.

        23.     Lopez is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3); and a person

affected by a violation of the FDCPA, and other violations, with standing to bring this claim

primarily under 15 U.S.C. §1692.

        24.     The debt in question is a debt that was incurred for personal, household or family

use. 15 U.S.C. § 1692a(5).

        25.     RCS is engaged in the collection of debts from consumers using the mail and

telephone. RCS regularly attempts to collect consumer debts alleged to be due to another. See

Exhibit 1. RCS is a debt collector as defined by FDCPA. 15 U.S.C. § 1692a(6).

        26.     Based on the allegations above at all times relevant to this Complaint RCS was

acting as a debt collector for LVNV. Id.
         Case: 1:21-cv-00916-CAB Doc #: 1 Filed: 05/03/21 5 of 7. PageID #: 5




         27.   As demonstrated by Exhibit 2 Lopez and LVNV agreed to satisfy the debt prior to

the point when RCS began its efforts to collect on the debt. See Exhibit 2 generally.

         28.   Defendant RCS’s attempts to collect on a debt as demonstrated by Exhibit 1 that

RCS knew that the debt already been satisfied is deceptive, unfair, and unconscionable and

therefore a violation of the FDCPA.

         29.   Defendant RCS’s actions have caused confusion, stress, worry, and anxiety for

Lopez.

         30.   As a result of RCS’s action, RCS is liable to Lopez for statutory damages of

$1,000.00, actual damages in an amount to be determined and Lopez’s reasonably attorneys’ fees

and costs related to the prosecution of this matter.

 COUNT TWO: VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT
                             (OCSPA)

         31.   The Plaintiff reincorporates all allegations contained in Paragraphs 1 through 30 as

if fully contained herein.

         32.   Lopez is a consumer within the meaning of ORC § 1345.01 (D).

         33.   Defendant RCS is a supplier as that term is defined by ORC § 1345.02 (C).

         34.   The transaction between HSBC and Lopez is a “consumer transaction” as Lopez

obtained a line of consumer credit from HSBC for his personal, family, or household use.

         35.   As detailed above, supra, RCS engaged in unfair and deceptive acts by sending

notices to Lopez that he owed $12,309.47 after the debt had been paid.

         36.   The actions described throughout the Complaint violate the ORC § 1345.02(A) as

an unfair or deceptive act in connection with a consumer transaction.
        Case: 1:21-cv-00916-CAB Doc #: 1 Filed: 05/03/21 6 of 7. PageID #: 6




        37.    As a direct and proximate result of the actions of RCS, which violate the OCSPA,

Lopez is entitled to actual damages in an amount to be determined, statutory damages of $200.00,

non-economic damages of up to $5,000, as well as an award for reasonable attorney’s fees.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Jose Lopez respectfully requests the following relief against

Defendant Resurgent Capital Services L.P.;

   A)   For an award of actual damages for all allegations contained in Counts One and Two;

   B)   For an award of statutory damages of $1,000.00 for the violations alleged in Count One;

   C)   For an award of statutory damages of $200.00 for the violations alleged in Count Two;

   D)   For an award for non-economic damages of up to $5,000 for the violations alleged in

        Count Two;

   E)   For an award of Lopez’s reasonable attorney’s fees and costs for the violations alleged in

        Counts One and Two; and

   F)   For all other relief this Court may deem just and proper.

                                              Respectfully Submitted,

                                              /s/Brian D. Flick, Esq.
                                              Marc E. Dann (0039425)
                                              Brian D Flick (0081605)
                                              DANNLAW
                                              P.O. Box 6031040
                                              Cleveland, OH 44103
                                              Phone: (216) 373-0539
                                              Facsimile: (216) 373-0536
                                              notices@dannlaw.com

                                              Alisa R. Adams (0098503)
                                              Adams Law Practice
                                              2238 E. 95th St.
                                              Cleveland, OH 44103
                                              (216) 642-3342
                                              alisa.adams@hotmail.com
       Case: 1:21-cv-00916-CAB Doc #: 1 Filed: 05/03/21 7 of 7. PageID #: 7




                                            Attorneys for Plaintiff

                                      JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues, with the maximum number of jurors

permitted by law.


                                            /s/Brian D. Flick, Esq.
                                            Marc E. Dann (0039425)
                                            Brian D Flick (0081605)
                                            DANNLAW
                                            Attorneys for Plaintiff
